Citation Nr: 1622228	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2009, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for July 27, 2011, in Milwaukee, Wisconsin.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on July 26, 2011.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In December 2013, the Board denied service connection for a right foot disorder and a lumbar spine disorder.  The Board also remanded the Veteran's claims for bilateral hearing loss and tinnitus for further development.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the RO granted service connection for tinnitus.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.

In December 2014, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).  In July 2015, the Board remanded the Veteran's service connection claims for bilateral hearing loss and a lumbar spine disability for further development.  In December 2015, the RO granted service connection for a lumbar spine disability.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.  

As such, the only issue remaining before the Board is entitlement to service connection for bilateral hearing loss.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

Symptoms of hearing loss were continuous since service.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for bilateral hearing loss.  He filed his service connection claim in August 2007 and reported his bilateral hearing loss was due to noise exposure during his military service.  Specifically, he reported that he was exposed to noise from a firing range and that he would lose his hearing for hours due to the noise.

In May 2016, the Veteran's representative submitted a medical article concerning cochlear nerve degeneration after temporary noise-induced hearing loss.  The article detailed that noise exposure changes may contribute to post-exposure neural degeneration, which results in a hearing loss, or other conditions, such as tinnitus, which was granted service-connection by an August 2014 rating decision.

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

Here, the Veteran served on active duty and reported that he had noise exposure as he worked in close proximity to a firing range.  As such, the Veteran has credibly and competently reported perceiving a decrease in hearing acuity during and since service due to noise exposure during his active service. 

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


